IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 MARK A. FRISBY,                                     No. 79321-7-I

           Appellant-Cross Respondent,               DIVISION ONE

               v.                                    UNPUBLISHED OPINION

 SEATTLE UNIVERSITY, a Washington
 non-profit corporation, and J.J., a single
 individual,

           Respondent-Cross Appellant,


       LEACH, J. — Mark Frisby appeals an order of partial summary judgment and

the order of dismissal that resulted in the dismissal of some of his claims against

Seattle University with prejudice, and others without prejudice but barred by the

statute of limitations.   Seattle University appeals the denial of a motion for

summary judgment. Frisby does not demonstrate any issue of material fact about

his claim that Seattle University did not comply with Washington State law when it

terminated him for cause.      He also does not show the trial court abused its

discretion when it dismissed his remaining claims without prejudice because he

did not comply with the case scheduling order. And, this court generally does not

review denials of summary judgment motions unless the request presents a pure

question of law. So, we affirm.

                                        FACTS

       Seattle University (SU) hired Mark Frisby as head tennis coach in 2008. In


  Citations and pincites are based on the Westlaw online version of the cited material.
No. 79321-7-I/2


2014, Frisby signed an employment agreement extending his contract to 2018.

J.J. joined the women’s tennis team on a scholarship in 2013.

       Frisby also operated a tennis camp at Sun Valley Resort. He hired J.J. to

work as a counselor at the camp in the summer of 2014. J.J. injured herself in the

fall of 2013. After J.J. did poorly during the 2014 fall season, Frisby began warning

J.J. that she risked losing her spot on the team.

       On January 14, 2015, J.J. told the SU Athletic Department that Frisby

engaged in incidents of sexual harassment and retaliation against her. On January

16, 2015, SU put Frisby on administrative leave while the school investigated the

alleged misconduct. The athletic director, Bill Hogan, told Frisby he was relieved

of his duties pending the investigation, and during that time, he was not to

communicate with or coach student athletes.

       The school appointed Andrea Katahira, its Human Resource Compliance

and Deputy Title IX Coordinator, to conduct the investigation. Before working at

SU, Katahira worked as an investigator for the State Human Rights Commission

for three years, as an investigator for the Seattle Office of Civil Rights for less than

one year, and at the University of Washington as an investigation/ resolution

specialist for over 10 years. Her work with the University of Washington included

investigation of sexual harassment accusations.

       Katahira investigated whether Frisby’s alleged acts of sexual harassment

and retaliation violated the University’s policy on sexual harassment as described




                                           2
No. 79321-7-I/3


in its Human Resources Policy Manual (HR Manual). 1 The manual stated,

       Sexual harassment…includes, but is not limited to, unwelcome
       sexual advances, requests for sexual favors, and other behavior of a
       sexual nature when…[s]uch conduct has the purpose or effect of
       unreasonably interfering with an individual's work or academic
       performance or creates an intimidating, hostile, or offensive working
       or educational environment.

       The manual described examples of “[c]onduct and behaviors

prohibited by the University's Sexual Harassment Policy.”

       A pattern of conduct (not legitimately related to the subject matter of
       a course) that causes discomfort or embarrassment, including
       •   Verbal or written comments of a sexual nature;
       •   Sexually explicit statements, questions, jokes, or anecdotes;
       •   Touching, patting, hugging, brushing against a person's body, or
           repeated or unwanted staring;
       •   Remarks about sexual activity, experience, or orientation;
       •   Remarks of a sexual nature about an individual's body, clothing,
           or physical appearance…

The manual stated that retaliation was prohibited.

               Individuals who report a complaint of alleged sexual
       harassment may not be reprimanded or discriminated against in any
       way for initiating an inquiry or complaint in good faith. Further, the
       laws pertaining to sexual harassment make it unlawful to retaliate or
       to take reprisal in any way against anyone who has articulated a
       concern about sexual harassment or has participated or cooperated
       in the investigation of a complaint.

       Katahira interviewed Frisby, Mark Hooper, the assistant head coach of the

tennis teams, J.J., and



       1 According to Katahira’s report, J.J. “brought forth allegations regarding the
       Assistant Head Coach of the Women’s and Men’s Tennis Teams.” But,
       “[b]ecause the allegations overlapped and involved many of the same facts
       and witnesses, one investigation was conducted regarding both
       complaints.”


                                          3
No. 79321-7-I/4


       10 employees within the Athletics Department, 1 employee in Human
       Resources, 8 (of the 8 remaining) student athletes on the Women's
       Tennis Team, 1 student athlete on the Men's Tennis Team, 1 former
       student athlete of the Women's Tennis Team, and 1 individual who
       worked with the Complainant and Respondent during the relevant
       time period.

       She also reviewed “documentation provided by the Complainant and

Respondent, [and] other relevant documentation obtained during the course of the

investigation.”

       At her initial interview with Frisby on February 2, 2015, Katahira “reviewed

the Complainant’s allegations with him, and provided him the opportunity to

respond.” Katahira asked Frisby “to share anything else, not directly asked about,

that he believed was relevant to the investigation or thought important for the

investigator to know as part of the investigation.” She also said he could ask

questions. They met again on March 5, and Katahira gave Frisby “the opportunity

to respond to additional information obtained during the course of the investigation,

as well as the opportunity to provide any additional information and clarification.”

Frisby took notes at these meetings.

       According to Frisby, he and his counsel were told absolutely nothing about

the specifics of what was alleged.

               Eventually I was told-during my interview-that the allegation
       involved misconduct in Sun Valley but I was given no date, no time,
       no place. I was prohibited from having my attorney present at my
       interview with the investigator. I was given no discovery materials,
       investigation materials, witness statements or anything else during
       the process. After inquiry my lawyer was told there would be no
       hearing, no witnesses at a hearing, no cross examination, no tribunal
       and no fact finder.




                                         4
No. 79321-7-I/5


       After completing her investigation, Katahira wrote a report summarizing her

findings and conclusions.        Katahira investigated four categories of behavior

relating to J.J.’s sexual harassment allegations. She found, that more likely than

not, Frisby engaged in three of the four.

       First, she found J.J.’s assertion credible that Frisby made repeated

comments about J.J. “loving boys” and/or “knowing a lot of boys” during the 2013

and 2014 academic year. She based this finding “on credible accounts of multiple

witnesses… [the] overall credibility of [J.J.] and overall lack of credibility of Mr.

Frisby.”

       She also found it was more likely than not that Frisby made comments about

J.J.’s appearance on two separate occasions, and in one instance, made intimate

physical contact of a sexual nature with her in the summer of 2014 when she was

employed as a camp counselor. She based this finding on J.J.’s credibility and

Frisby’s lack of credibility.

       Finally, Katahira found it was more likely than not J.J. told “Frisby she was

‘uncomfortable with his way towards her,’ and told him not to make further

comments related to boys, her boyfriend, or her appearance, and not to ‘touch [her]

in that way’ again.” She based this on J.J.’s credibility, the lead camp counselor’s

statement that J.J. told Frisby to stop, and Frisby’s lack of credibility.

       Katahira found insufficient support for J.J.’s claim that Frisby “encouraged

relationships between the camp counselors and older, male Sun Valley clients

specifically, including Tony.”

       Katahira concluded that, more likely than not, Frisby engaged in




                                            5
No. 79321-7-I/6


inappropriate actions toward J.J. that were “unwelcome…undesirable and

offensive [and their] impact created an intimidating and hostile environment.” As

a result, Frisby violated SU’s nondiscrimination and sexual harassment policies.

       She found insufficient evidence to support the claim that Frisby engaged in

retaliation. She concluded that his suggestion that J.J. would not remain on the

team were consistent with concerns about her level of commitment, lack of

demonstrated effort, “lack of putting in ‘extra time’”, and Frisby’s concerns about

her physical condition. She based this conclusion, in part, on the witness support

for the concerns raised by Frisby. But, she concluded that given the context, it

was reasonable for J.J. to perceive Frisby’s warnings as retaliatory.

       Katahira also investigated whether Frisby’s actions while on administrative

leave constituted insubordination. She found the university provided clear written

and verbal notice of the prohibition on contacting student athletes during Frisby’s

administrative leave. She found it more likely than not that Frisby engaged in four

types of insubordinate actions. First, he placed a team travel list on his office door

the day after he was placed on leave.         Second, he was involved with text

communications sent by his wife to student athletes. Third, he was involved in the

placement of a second travel list on the door and the addition of another player to

the “away” roster, and he more likely than not “played a role” in this new student

being added to the Boise trip. Finally, he communicated with a coach from another

university about an upcoming match. She concluded these actions “all of which

took place after his notification of the original complaint and placement on paid

administrative leave” demonstrated that “Frisby failed to adhere to the University’s




                                          6
No. 79321-7-I/7


direction.” He “willfully disregarded” Hogan’s instructions and “compromised the

integrity of the investigation.”     She concluded that Frisby engaged in

insubordination.

       After reviewing the file and meeting the athletic director, vice president of

SU, and the human resources manager collectively, determined that Frisby

violated SU’s nondiscrimination and sexual harassment policies through his

conduct toward J.J., and he had willfully disregarded the directive to refrain from

coaching or communicating with students while on administrative leave. Hogan

decided to terminate Frisby because each violation alone was a serious act of

misconduct that justified termination under the employment agreement.

       In his letter terminating Frisby’s employment, Hogan summarized Katahira’s

conclusion that more likely than not Frisby’s actions “created an intimidating and

hostile educational environment for J[.]J[.] based on sex, and thus, limited her

ability to participate in and receive benefits and opportunities in the University’s

tennis program.” Based on this, he concluded Frisby’s “conduct is a violation of

the University’s Nondiscrimination and Sexual Harassment policies and [Frisby’s]

Department of Athletics Head Coach Employment Contract.” Hogan’s letter also

summarized the report’s finding that Frisby’s actions during the investigation

willfully disregarded [the] directive to [him] upon notification; compromised the

integrity of the investigation; potentially influenced witnesses; complicated and

lengthened the investigation; and could reasonably be viewed as retaliatory toward

J[.]J.” Because of this, Hogan concluded that this conduct was “insubordinate”

and “a violation of university policy and [Frisby’s] Department of Athletics Head




                                         7
No. 79321-7-I/8


Coach Employment Contract.”

       In his letter, Hogan stated that in his “judgment that [Frisby’s] actions [were]

a material breach of [his] Employment Contract and constitute[d] ‘cause’ for

termination under Sections 7(a)(c)(d) and (e) of that agreement.” According to

Hogan’s letter, Frisby’s “actions in violation of the university’s Sexual Harassment

Policy” and his “conduct after being notified of the complaint [were] serious acts of

misconduct. [They] were not reflective of the moral and ethical standards that are

expected of a Head Coach at Seattle University.”

       Frisby appealed to the provost. The provost gave Frisby the opportunity to

meet so he could provide the provost with any additional information he wanted

considered.   Frisby’s attorney declined.     The provost upheld the termination

decision and it became effective on May 14, 2015.

       On April 3, 2017, Frisby filed a complaint against SU for breach of contract

based on the employment agreement and breach of promises of specific treatment

based on the sexual harassment investigation procedure described in the HR

Manual. SU moved for summary judgment. The trial court granted Frisby’s motion

to continue SU’s motion for summary judgment.

       On October 24, 2018, the trial court granted SU’s motion for summary

judgment as to Frisby’s breach of contract and wrongful withholding of wages

claim. It found no genuine issue of material fact or legal insufficiency of the

evidence for the following for cause elements: arbitrary, capricious, or illegal

reason, adequate investigation, substantial evidence, or a basis reasonably

believed to be true. But, the court denied SU summary judgment on the issue of




                                          8
No. 79321-7-I/9


the HR Manual. It concluded that, as a matter of law, SU was required to comply

with the procedure described in the HR Manual for handling sexual harassment

and sexual misconduct complaints when it pursued termination for cause.

Because the court found a genuine issue of material fact about whether SU

complied with the manual’s procedure, and whether SU breached a promise for

specific treatment in specific situations, it denied summary judgment on that issue.

       On October 29, 2018, SU submitted a letter asking the trial court to waive

the alternative dispute resolution (ADR) requirement in its case scheduling order

and allow the case to proceed to trial because Frisby never provided SU with a

written settlement demand required by the scheduling order and needed for ADR.

That same day, the court sent an email to counsel reminding them that the case

was noncompliant with the court’s case scheduling order and was not being

prepared for trial, and it was at risk of dismissal on the scheduled trial date in two

weeks.

       Frisby asked for CR 54(b) certification or, in the alternative, for

reconsideration of its summary judgment decision. The trial court denied both. On

November 13, 2018, the trial court dismissed the case without prejudice because

the parties had not complied with the case scheduling order.

       Both Frisby and SU appealed. Frisby asked this court to consider his

appeal because the statute of limitations barred refiling his claims dismissed

without prejudice. A commissioner of this court decided that he properly appealed

under RAP 2.2(a)(1) and/ or RAP 2.2(a)(3).




                                          9
No. 79321-7-I/10


                             STANDARD OF REVIEW

       This court reviews summary judgment orders de novo. 2 Summary judgment

is appropriate if, after viewing the evidence in the light most favorable to the

nonmoving party, there remains no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law. 3

       This court reviews a trial court's order dismissing a case and imposing terms

for noncompliance with court orders for abuse of discretion. 4 A court abuses its

discretion when it makes a manifestly unreasonable decision or bases it on

untenable grounds or reasons. 5

                                     ANALYSIS

       Frisby claims the trial court should not have dismissed his claim that SU

lacked adequate cause to fire him. Frisby also contends the trial court should not

have dismissed his remaining claims without prejudice because the parties failed

to comply with a scheduling order. SU contends the trial court should have

dismissed with prejudice Frisby’s claim that SU did not follow its HR Policy Manual.

Discharge for Cause

       Frisby contends the record shows a genuine issue of material fact about

whether SU improperly dismissed him for cause.




       2Life Designs Ranch, Inc. v. Sommer, 191 Wash. App. 320, 327, 364 P.3d
129 (2015).
      3 Life Designs Ranch Inc., 191 Wash. App. at 327.
      4 Apostolis v. City of Seattle, 101 Wash. App. 300, 303, 3 P.3d 198 (2000).
      5 State v. Stenson, 132 Wash. 2d 668, 701, 940 P.2d 1239 (1997).




                                          10
No. 79321-7-I/11


       Frisby’s employment agreement governed his termination. “The usual rules

of contract interpretation govern interpretation of an employee contract.” 6 Frisby’s

agreement required the University have cause to fire Frisby.           “Cause” under

section 7 of the employment agreement included the following.

       (a) A material breach, as determined by the University, of this
       Agreement by Employee;
       (c) Any serious act of misconduct by Employee, including but not
       limited to, a felony or other unlawful conduct, fraud, dishonesty, theft
       or misappropriation of University property, moral turpitude,
       insubordination, or any act injuring, abusing, or endangering others;
       (d) Any act that, in the sole good faith judgment of the University,
       brings Employee or the University into public disrepute, contempt,
       embarrassment, scandal, or ridicule, or that negatively impacts the
       reputation or high moral or ethical standards of the University;
       (e) Violation of any law, policy, rule, regulation, constitutional
       provision, bylaw or interpretation thereof of the University . . . which
       violation may, in the sole good faith judgment of the University, reflect
       adversely upon the University or its athletic program…

According to the agreement, “‘Cause’ sufficient to satisfy the provisions of this

section shall be determined by the Director or University President or his

designee.”

       The contract gave SU the authority to determine cause. The evidence

before SU at the time it fired Frisby included Katahira’s report and the

documentation and interviews she used in her analysis.

       Katahira concluded that, more likely than not, Frisby engaged in

inappropriate actions toward J.J. that were “unwelcome…undesirable and

offensive [and their] impact created an intimidating and hostile educational


       6   Nye v. University of Washington, 163 Wash. App. 875, 882, 260 P.3d 1000,
(2011).


                                          11
No. 79321-7-I/12


environment.” She concluded that Frisby violated SU’s nondiscrimination and

sexual harassment policies.

       Katahira also found Frisby’s actions that “took place after his notification of

the original complaint and placement on paid administrative leave” demonstrated

that “Frisby failed to adhere to the University’s direction,” “willfully disregarded”

Hogan’s instructions and “compromised the integrity of the investigation.” She

concluded that Frisby engaged in insubordination.

       At a minimum, Katahira’s findings supported SU’s determination that Frisby

committed insubordination under section 7(c) of the contract.          Because the

University determines what constitutes a material breach of the employment

agreement, and the Director and the Provost concluded that Frisby’s actions

constituted a material breach, SU’s decision to terminate Frisby for cause met the

requirements of section 7(a) of the employment contract. 7

       Frisby asserts that SU’s decision was unlawful, arbitrary and capricious,

unsupported by substantial evidence and not based on SU’s reasonable belief that

Frisby’s actions created cause for his dismissal.

       Washington State courts review an employer’s termination of an employee

for cause to ensure that the employer acted based upon a “fair and honest cause




       7SU terminated Frisby for cause based on its conclusion that his actions
triggered Sections 7 (a)(c)(d) and (e) of the employment agreement.


                                         12
No. 79321-7-I/13


or reason, regulated by good faith.”8 Under Baldwin, 9 “a discharge for ‘just cause’

is one which is not for any arbitrary, capricious, or illegal reason and which is based

on facts (1) supported by substantial evidence and (2) reasonably believed by the

employer to be true.” This analysis applies to contracts that include specific

grounds for dismissal. 10 “[T]he issue is whether at the time plaintiff was dismissed

defendant reasonably, in good faith, and based on substantial evidence believed

plaintiff had done so.” 11

       SU relied upon Katahira’s report to determine that cause existed to fire

Frisby. Katahira’s determination of insubordination relied upon witness testimony

and documents identifying multiple actions by Frisby where he “contacted” and

“coached” students via his wife in violation of SU’s directive against this behavior

during administrative leave. This report provided substantial evidence of “just

cause” that SU reasonably relied upon. SU did not fire Frisby based upon an

arbitrary, capricious, or illegal reason. 12 SU complied with Washington State law

and the employment agreement when it terminated Frisby for cause.

       Frisby asserts the contract did not give SU sole discretion to terminate his

employment. But, the contract provided “‘Cause’ sufficient to satisfy the provisions


       8 Baldwin v. Sisters of Providence in Washington, Inc., 112 Wash. 2d 127, 139,
769 P.2d 298 (1989). SU contends this court should not follow Baldwin, because
this case involves a private employment agreement between Frisby and the school
and not an implied contract under an employee handbook. But, it cites to no cases
suggesting the Baldwin standard does not apply in cases with express written
agreements defining cause for termination.
       9 112 Wash. 2d at 139.
       10 Gaglidari v. Denny’s Restaurants, Inc., 117 Wash. 2d 426, 438, 815 P.2d
1362 (1991).
       11 Gaglidari, 117 Wash. 2d at 438.
       12 Because insubordination alone is sufficient to support SU’s decision, we

do not analyze its alternative basis for firing Frisby.


                                          13
No. 79321-7-I/14


of [Section 7] shall be determined by the Director or University President or his

designee.” So, Frisby’s argument fails.

       Frisby also contends that Washington State law does not allow an employer

to retain sole discretion to determine whether cause exists for termination. He

claims that SU was required to exercise its authority “consistent with Frisby’s

reasonable expectations.” He asserts the athletic director’s letter telling Frisby not

to contact players was not a “rule” and he could not reasonably anticipate his

actions during the administrative leave would result in termination of his

employment. We disagree.

       The athletic director’s letter provided clear instructions to Frisby.      His

employment contract included insubordination as a cause for termination.

Undisputed evidence shows he did not follow the athletic director’s written

instructions.    So, he could reasonably anticipate that not complying with his

employer’s direction could result in his termination for cause.

       Frisby also asserts that SU relied on an inadequate investigation that it

could not in good faith rely upon to terminate him for cause. To discharge its duty

of good faith, “the employer should conduct an objectively reasonable investigation

to ascertain the facts”13 before firing an employee for cause.

       SU hired Katahira to conduct the investigation. Katahira had experience in

conducting this type of investigation. She interviewed J.J., Frisby and many other

witnesses.      She provided Frisby the opportunity to respond to other witness

testimony. She analyzed documentary evidence, such as texts between Frisby’s



       13   Gaglidari, 117 Wash. 2d at 459.


                                           14
No. 79321-7-I/15


wife and the players, and evidence Frisby provided regarding the flipping-off

motorists incident. Katahira described the evidence, drew findings, and explained

her conclusions. She explicitly weighed the credibility of Frisby and J.J. and based

her conclusion on reasons identified in the report. Frisby fails to show any genuine

issue of fact about the sufficiency of the investigation.

       Frisby provides the following reasons for why the investigation was

insufficient.

       •   The investigator failed to obtain evidence concerning the extent
           of the financial impact that J[.]J[.]'s removal from the team would
           have on her.
       •   The investigator considered all evidence of J[.]J[.]'s powerful
           motive for fabrication to be irrelevant.
       •   The investigator considered all evidence of Frisby's fifty year
           history of good character, integrity and upright behavior to be
           irrelevant.
       •   The investigator failed to pursue information concerning J[.]J[.]'s
           history of deceit and manipulative behavior, and then gave no
           weight to the evidence that she did obtain.
       •   When interviewing other team members, the investigator wanted
           to hear nothing about J[.]J[.]'s background and the team
           members' experience with her in Sun Valley... Instead, it
           appeared…that "the investigator had her mind made up." …
           conclusion about [another] interview with the investigator was
           similar. "The investigator was clearly biased against Coach
           Frisby."
       •   In determining that Frisby had committed "insubordination,"
           investigator unreasonably exaggerated the significance of the
           communications with team members, and failed to consider the
           circumstances that made those communications necessary.

       These assertions rely upon conclusory statements by Frisby and the team

members, and for most of them, Frisby fails to cite to the record. Conclusory facts




                                          15
No. 79321-7-I/16


presented by the nonmoving party will not defeat summary judgment. 14 And, an

appellant must include reference to the record for each factual statement he

makes. 15 Frisby’s assertions do not establish any issue of material fact. 16

HR Manual

       SU asserts that the trial court erred in denying SU’s motion for summary

judgment on Frisby’s claim that the school owed him specific treatment in specific

situations through the HR Manual’s sexual harassment procedure. This court

normally does not review a denial of a request for summary judgment when the

trial court finds disputed issues of material fact. 17 Here, the trial court found there

were disputed issues of fact. So, we decline to review this issue.

Dismissal for Failure to Comply with Court Order

       Frisby also challenges the trial court’s dismissal of his remaining claims for

failure to follow a scheduling order.

       KCLR 4(g)(1) states, “Failure to comply with the Case Schedule may be

grounds for imposition of sanctions, including dismissal, or terms.” KCLR 16(b)

also required the parties in this case to “participate in a settlement conference or

other alternative dispute resolution process conducted by a neutral third party.”




       14  Grimwood v. Univ. of Puget Sound, Inc., 110 Wash. 2d 355, 359-60, 753
P.2d 517 (1988), abrogated on other grounds by Mikkelsen v. Pub. Util. Dist. No.
1 of Kittitas County, 189 Wash. 2d 516, 528, 532, 404 P.3d 464 (2017).
        15 RAP 10.3(a)(6); Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d
801, 809, 828 P.2d 549 (1992).
        16 Frisby claims SU violated GR 14.1. But, he does not explain why he

expects this court to reprimand parties for these citations in their briefing.
        17 City of Redmond v. Hartford Accident & Indem. Ins. Co., 88 Wash. App. 1,

667, 943 P.2d 665 (1997).


                                          16
No. 79321-7-I/17


That did not happen in this case. When a party disregards a court’s order “without

reasonable excuse or justification” the act “is deemed willful.” 18

       The trial court warned the parties on October 24, 2018 that if they did not

comply with the ADR requirement in the scheduling order, or obtain a waiver of the

requirement from the court, the case was out of compliance with the case

scheduling order. On October 29, 2018, the trial court sent the parties a “final

reminder” that the case was noncompliant with its scheduling order, was not being

prepared for trial, and under KCLR 4(g) and KCLR 16(b)(4) was at risk of dismissal

on November 13, 2018, which was the date scheduled for trial. On November 13,

the trial court dismissed the case without prejudice under KCLR 4(g).

       The record makes clear the court reminded the parties twice they had not

complied with the scheduling order’s ADR requirement. And, Frisby does not

dispute that he failed to provide SU with the written settlement demand required

by the order and needed for mediation. He does not dispute the court warned the

parties it might dismiss the case because they had not complied with the

scheduling order.

       Frisby suggests “the record evidences no weighing or consideration of any

kind by the trial court before entry of the dismissal order.”          But, the record

establishes the trial court warned the parties twice they had not complied with its

order. Frisby also asserts that the trial court was required to make written findings.

But, the record is sufficient for this court to review the trial court’s decision. Frisby

does not suggest otherwise.


       18Rivers v. Wash. State Conference of Mason Contractors, 145 Wash. 2d 674,
698, 41 P.3d 1175 (2002).


                                           17
No. 79321-7-I/18


       Frisby also assigns error to the trial court’s denial of his motion for

reconsideration and his motion for certification under CR 54(b). But, he fails to

provide an argument to support these challenges, so we do not address them. 19

                                  CONCLUSION

       We affirm. Frisby does not establish any genuine issue of material fact

about his claim that SU did not comply with Washington State law when it

terminated him for cause. Frisby also fails to establish the trial court abused its

discretion by dismissing his remaining claims without prejudice for failure to comply

with its scheduling order after repeated reminders of the consequences of

noncompliance.




WE CONCUR:




       19
        Norcon Builders, LLC v. GMP Homes VG, LLC, 161 Wash. App. 474, 486,
254 P.3d 385 (2011).


                                         18